Exhibit 10.1
OPNEXT, INC.
1 Christopher Way
Eatontown, New Jersey 07724
     This Amended and Restated Employment Agreement (this “Agreement”) is dated
as of May 15, 2009 (the “Effective Date”), by and between Opnext, Inc., a
Delaware corporation (“Opnext” or the “Company”), and Gilles Bouchard
(“Executive”). This Agreement amends and restates in its entirety the Prior
Agreement (as defined below).
     WHEREAS, Executive and Opnext are currently parties to that certain
Employment Agreement, effective as of November 1, 2007 (the “Prior Agreement”);
and
     WHEREAS, Executive and Opnext wish to amend and restate the Prior Agreement
on the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Employer:
  Opnext, Inc.  
2. Employee:
  Gilles Bouchard  
3. Position and Duties:
  Effective as of April 1, 2009, Executive shall be the Chief Executive Officer
and President of Opnext and shall have the normal duties, responsibilities,
functions and authority of a Chief Executive Officer and President for a company
the size and structure of the Company. Executive shall report directly to the
Board of Directors of the Company (the “Board”). All other senior executives of
the Company shall report to Executive. Executive shall exercise such
responsibilities and perform such duties as directed from time to time by the
Board.  
4. Base Salary:
  $500,000 per annum (as may be increased from time to time by the Board or
Compensation Committee thereof, in its sole discretion (the “Unreduced Base
Salary”)); provided, however, that effective for the period commencing on
April 1, 2009 and ending on the six-month anniversary of such date, Executive’s
annual base salary shall be reduced to $360,000 per annum (the “Reduced Base
Salary”). In the event that the Board or Compensation Committee determines, in
its sole discretion, that Executive’s base salary shall remain at a level equal
to the Reduced Base Salary (or such other higher reduced amount below the
Unreduced Base Salary) beyond the expiration of such six-month period , the base
salary shall remain at a level equal to the Reduced Base Salary (or such other
higher reduced amount) during such extended period as may be

1



--------------------------------------------------------------------------------



 



 
  determined by the Board or the Compensation Committee (but in no event beyond
March 31, 2010), and Executive hereby consents thereto.  
5. Annual Bonus:
  Commencing with the Company’s 2010 fiscal year, for each fiscal year of the
Company during the Initial Term and any Successive Term, Executive will be
eligible to participate in the Company’s annual incentive bonus plan applicable
to the most senior executives of the Company. The amount of Executive’s annual
bonus will be based on the attainment of individual and/or Company performance
criteria established and evaluated by the Board in accordance with the terms of
such bonus plan as in effect from time to time, provided that, subject to the
terms of such bonus plan, Executive’s target annual bonus will be 100% of the
Unreduced Base Salary. Each annual bonus shall be paid not later than the last
day of the applicable two and one-half (2 1/2) month short-term deferral period
with respect to such annual bonus payment, within the meaning of Treasury
Regulation Section 1.409A-1(b)(4).  

6. Opnext Stock Options:
  (A)   2007 Stock Option Grant. Executive and Opnext acknowledge and agree that
Opnext has previously granted Executive a non-qualified stock option to acquire
250,000 shares of common stock of Opnext (the “2007 Stock Option”) in
satisfaction of the Company’s obligation under the Prior Agreement to grant
Executive such stock option. Subject to Executive’s continued employment with
the Company, the 2007 Stock Option shall vest and become exercisable with
respect to one-fourth of the shares subject thereto on each of the first four
anniversaries of the Employment Start Date (as defined in Section 8 hereof). The
term of the 2007 Stock Option shall expire no later than the 10th anniversary of
the date of grant. The 2007 Stock Option is subject to the terms and conditions
set forth in paragraph (D) below and in that certain Stock Option Agreement
between Opnext and Executive, dated as of November 15, 2007 (the “2007 Stock
Option Agreement”), and the Company’s Second Amended and Restated 2001 Long Term
Stock Incentive Plan (as amended from time to time, the “Stock Incentive Plan”).

  (B)   2009 Stock Option Grant. Subject to approval by the Compensation
Committee of the Board and subject to the terms and conditions set forth in the
Stock Incentive Plan and in the 2009 Stock Option Agreement (as defined below),
the Company shall, on the Effective Date, grant Executive a non-qualified stock
option to acquire 1,000,000 shares of common stock of Opnext (the “2009 Stock
Option”). The 2009 Stock Option will have a per share exercise price equal to
the last quoted per share sales price of a share of common stock as of the close
of business on the date of

2



--------------------------------------------------------------------------------



 



      grant as reported by NASDAQ. Subject to Executive’s continued employment
with the Company, the 2009 Stock Option shall vest and become exercisable with
respect to one-third of the shares subject thereto on each of the first three
anniversaries of the date of grant. The term of the 2009 Stock Option shall
expire no later than the 5th anniversary of the date of grant. The 2009 Stock
Option shall be subject to the terms and conditions set forth in paragraph
(D) below and in a Stock Option Agreement in a form prescribed by the Company
which shall evidence the grant of the 2009 Stock Option (the “2009 Stock Option
Agreement”) and the Stock Incentive Plan.     (C)   2010 Stock Option Grant.
Subject to approval by the Compensation Committee of the Board and subject to
the terms and conditions set forth in the Stock Incentive Plan and in the 2010
Stock Option Agreement (as defined below), provided that Executive is employed
by the Company on the date of grant, the Company shall, on February 15, 2010,
grant Executive a non-qualified stock option to acquire 1,000,000 shares of
common stock of Opnext (the “2010 Stock Option,” and, together with the 2007
Stock Option and the 2009 Stock Option, the “Stock Options”). The 2010 Stock
Option will have a per share exercise price equal to the last quoted per share
sales price of a share of common stock as of the close of business on the date
of grant as reported by NASDAQ. The 2010 Stock Option shall be subject to the
terms and conditions set forth in paragraph (D) below and in a Stock Option
Agreement in a form prescribed by the Company which shall evidence the grant of
the 2010 Stock Option (such agreement, together with the 2007 Stock Option
Agreement and the 2009 Stock Option Agreement, the “Stock Option Agreements”)
and the Stock Incentive Plan.     (D)   Any unvested portion of the Stock
Options shall automatically be cancelled upon Executive’s termination of
employment with Opnext; provided, however, that in the event Executive’s
employment is terminated by Opnext without Cause (as defined in Section 13
hereof) or by Executive for Good Reason (as defined in Section 12 hereof) on any
date other than a scheduled vesting date, the installment of shares subject to
the respective Stock Option that was scheduled to vest on the next scheduled
vesting date following Executive’s termination of employment shall vest
immediately prior to such termination of employment. In addition, in the event
that Executive’s employment is terminated by reason of Executive’s death or
Disability (as defined below), the Stock Options, to the extent not then vested
and not previously canceled, shall immediately vest in full.

3



--------------------------------------------------------------------------------



 



      In the event that Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason during the twelve-month period
immediately following a Change in Control (as defined in the Stock Incentive
Plan), the Stock Options shall, to the extent not then vested and not previously
canceled, immediately become fully vested and exercisable.         As used
herein, the term “Disability” shall mean that Executive is unable to effectively
perform his duties and responsibilities, as determined by the Board, for more
than 180 days during any twelve (12) month period by reason or any physical or
mental injury, illness or incapacity.         In the event of a conflict between
any term or provision contained in this Agreement and any Stock Option
Agreement, the terms and provisions of the Stock Option Agreement will govern
and prevail.

7. Restricted Stock:
  Executive and Opnext acknowledge and agree that Opnext has previously granted
Executive 40,000 restricted shares of common stock of Opnext (the “Restricted
Stock”) in satisfaction of the Company’s obligation under the Prior Agreement to
grant Executive the Restricted Stock.  
 
  Subject to Executive’s continued employment with the Company, the Restricted
Stock shall vest with respect to one-half of the shares on the first anniversary
of the Employment Start Date and with respect to one-half of the shares on the
second anniversary of the Employment Start Date.  
 
  In the event of a Change in Control (as defined in the Stock Incentive Plan)
the Restricted Stock shall become fully vested immediately prior to the
consummation of such Change in Control. If Executive’s employment with the
Company terminates prior to the second anniversary of the Employment Start Date
(as defined below), any unvested Restricted Stock as of such termination date
will be forfeited to the Company in its entirety; provided, however, that in the
event Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, or by reason of Executive’s death or Disability, then
all Restricted Stock shall immediately vest as of the date of such termination
and no forfeiture of such shares shall result.  
 
  The terms and conditions of the Restricted Stock will be subject to the
additional terms and conditions as set forth in that certain Restricted Stock
Agreement between Opnext and Executive, dated as of November 15, 2007 (the
“Restricted Stock Agreement”), and the Stock Incentive Plan.

4



--------------------------------------------------------------------------------



 



 
  In the event of a conflict between any term or provision contained in this
Agreement and the Restricted Stock Agreement, the terms and provisions of the
Restricted Stock Agreement will govern and prevail.  
8. Term:
  Executive’s employment with Opnext commenced on November 1, 2007 (the
“Employment Start Date”). The initial term (the “Initial Term”) of Executive’s
employment with Opnext under this Amended and Restated Employment Agreement
shall commence on the Effective Date and shall end on May 15, 2013. Executive’s
employment will be renewed automatically upon expiration of the Initial Term for
successive one-year periods (each such period, a “Successive Term”), unless not
less than sixty (60) days prior to the end of the Initial Term or any Successive
Term (as the case may be), either Executive or Opnext provides written notice to
the other of such party’s intention not to renew the employment.  
9. Benefits:
  Executive will be eligible to receive group welfare and retirement benefits in
accordance with Opnext plans or policies as in effect from time to time.  
10. Vacation:
  Executive will receive four (4) weeks paid vacation time per annum.  
11. Annual Performance Reviews:
  Executive’s job performance shall be reviewed annually by the Board. In
conjunction with such annual performance review process, Executive will be
eligible for salary increases, cash bonus awards (the bonus target is set forth
under Section 5 above) and stock option awards, which will be subject to Company
policy and vesting terms. Salary increases, cash bonuses and stock option awards
are awarded at the discretion of the Board and will be determined by the Board
in its sole discretion based on the overall performance of Opnext as well as
Executive’s individual performance.  
12. Termination Without Cause or for Good Reason:
  In the event that Executive incurs a “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation
from Service”) by reason of (a) a termination of Executive’s employment by the
Company without Cause, or (b) Executive’s resignation for Good Reason, subject
to the Payment Delay (as defined below), the Company will pay and provide
Executive with the following severance payments and benefits (collectively, the
“Severance Benefits”):

  (i)   the Company shall pay Executive a lump-sum cash payment in an amount
equal to 100% of the Unreduced Base Salary, payable

5



--------------------------------------------------------------------------------



 



      within ten (10) days after the date of such Separation from Service (with
the exact payment date to be determined by the Company in its discretion); and  
  (ii)   provided that Executive is not at the time of payment eligible to
participate in a group health insurance plan of a subsequent employer, the
Company shall pay Executive a lump-sum cash payment in an amount equal to
$30,000, payable within ten (10) days after the eighteen (18) month anniversary
of the date of Executive’s Separation from Service (with the exact payment date
to be determined by the Company in its discretion). For the avoidance of doubt,
Executive shall be solely responsible for the payment of any premiums associated
with Executive’s election to receive continued health coverage under COBRA and
any other health insurance premiums and costs following his termination of
employment with Opnext.

 
  Executive’s right to receive the Severance Benefits is conditioned on and
subject to Executive’s execution within 21 days (or, to the extent required by
applicable law, 45 days) following the date of Executive’s Separation from
Service and non-revocation by Executive of a general release of claims
substantially in the form attached hereto as Exhibit A. For purposes of
clarification, a termination of Executive’s employment by reason of Executive’s
death, Disability (as defined below) or failure by the Company to renew the
Initial Term or any Successive Term shall not be deemed to be a termination by
the Company “without Cause” for purposes of this Agreement.  
 
  “Good Reason” as used herein shall mean the occurrence of any of the following
without the consent of Executive:

  i.   a material and substantial diminution of Executive’s duties or
responsibilities; or     ii.   a material reduction by Opnext of Executive’s
base salary or target bonus as set forth in Section 5 above.

 
  provided, however, that Executive’s resignation shall only constitute a
resignation for Good Reason hereunder if (x) Executive provides the Company with
written notice setting forth the specific facts or circumstances constituting
Good Reason within 20 days after the initial existence of such facts or
circumstances, (y) the Company has failed to cure such facts or circumstances
within 30 days after receipt of such written notice, and (z) the date of
Executive’s Separation from Service occurs no later than 60 days after the
initial occurrence of the facts or circumstances constituting Good Reason.
Notwithstanding anything contained herein, Executive hereby expressly consents
to the reduction of

6



--------------------------------------------------------------------------------



 



 
  Executive’s base salary to the Reduced Base Salary and the determination by
the Board or the Compensation Committee to continue the Reduced Base Salary rate
as provided in Section 2 above, and Executive hereby acknowledges and agrees
that that neither such reduction nor such future determination by the Board or
the Compensation Committee (nor any other action effectuating such reduction or
continuation) shall constitute “Good Reason” for purposes of this Agreement, the
Prior Agreement or any other agreement.  
 
  Except as set forth above and in Sections 6 and 7 hereof, upon termination by
Opnext without Cause or resignation by Executive for Good Reason, (i) Executive
shall not be entitled to receive any further compensation or payments hereunder
(except for Executive’s unpaid then current base salary, accrued vacation and
expense reimbursements relating to the period prior to the date of termination
of employment), (ii) Executive’s Stock Options and Restricted Stock shall vest
as provided in Sections 6 and 7 hereof and shall, in each case, be subject to
the provisions of the Stock Incentive Plan and Executive’s applicable Stock
Option Agreement or Restricted Stock Agreement, as the case may be, and
(iii) Executive’s other equity-based awards shall be subject to the provisions
of the Stock Incentive Plan and the applicable award agreement pursuant to which
such awards were granted.  
 
  Notwithstanding anything to the contrary in this Agreement, no compensation or
benefits, including, without limitation, the Severance Benefits, shall be paid
to Executive during the six-month period following Executive’s Separation from
Service if Executive is a “specified employee” at the time of such Separation
from Service (as determined by the Company in accordance with Section 409A of
the Code) and the Company determines that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence (the “Payment Delay”), then on the
first business day following the end of such six-month period (or such earlier
date upon which such amount can be paid under Section 409A of the Code without
resulting in a prohibited distribution, including as a result of Executive’s
death), the Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such six-month period.  
13. Termination For Cause:
  “Cause” as utilized herein shall mean:

7



--------------------------------------------------------------------------------



 



  i.   the commission of a felony or the commission of any other act or omission
involving dishonesty or fraud with respect to Opnext or any of its subsidiaries
or affiliates or any of their customers or suppliers;     ii.   conduct that
brings Opnext or any of its subsidiaries or affiliates into substantial public
disgrace or disrepute;     iii.   any material breach of the Confidentiality
Agreement referred to below;     iv.   fraud or embezzlement with respect to
Opnext or any of its subsidiaries or affiliates;     v.   gross negligence or
willful misconduct with respect to Opnext or any of its subsidiaries or
affiliates; or     vi.   repeated failure to perform in any material respect
Executive’s duties as directed by the Board.

 
  Upon notice by Opnext to Executive of a termination for Cause, the
“Termination Date” shall be the date on which such notice is mailed or
hand-delivered, or as otherwise specified in the notice of termination, to
Executive. Upon termination for Cause, resignation by Executive without Good
Reason or termination by reason of failure by Executive to renew the Initial
Term or any Successive Term (as the case may be), Executive shall not be
entitled to receive any further compensation or payments hereunder (except for
Executive’s unpaid then current base salary, accrued vacation and expense
reimbursements relating to the period prior to the Termination Date). In the
event of a termination for Cause, any unvested Stock Options or Restricted Stock
shall immediately be cancelled and terminate as of the Termination Date. Vested
Stock Options and Restricted Stock shall, in each case, be subject to the
provisions of the Stock Incentive Plan and Executive’s applicable Stock Option
Agreement or Restricted Stock Agreement, as the case may be. Executive’s other
equity-based awards shall be subject to the provisions of the Stock Incentive
Plan and the applicable award agreement pursuant to which such awards were
granted.  
14. Death; Disability; Nonrenewal by Opnext:
  In the event that Executive incurs a Separation from Service by reason of
Executive’s death, Disability or failure by the Company to renew the Initial
Term or any Successive Term, then, provided that Executive is not at the time of
payment eligible to participate in a group health insurance plan of a subsequent
employer, the Company shall pay Executive a lump-sum cash payment in an amount
equal to $30,000, payable within ten (10) days after the eighteen (18) month
anniversary of the date of Executive’s Separation from Service (with the exact
payment date to be determined by the Company in its discretion).

8



--------------------------------------------------------------------------------



 



 
  Except in the event of a Separation from Service by reason of Executive’s
death, Executive’s right to receive the payment described in this Section 14 is
conditioned on and subject to Executive’s execution within 21 days (or, to the
extent required by applicable law, 45 days) following the date of Executive’s
Separation from Service and non-revocation by Executive of a general release of
claims substantially in the form attached hereto as Exhibit A.  
15. Non-Competition Agreement:
  Executive hereby acknowledges and agrees that he has entered into a
Non-Competition Agreement with Opnext (the “Non-Competition Agreement”), and
that such agreement remains in full force and effect.  
16. Restrictions:
  Executive represents and warrants to Opnext that there are no restrictions or
agreements or limitations on Executive’s right or ability to enter into this
Agreement or perform the terms set forth herein.  
17. Withholdings:
  All payments set forth herein which are subject to withholding shall be made
less any required withholdings.  
18. Binding Arbitration:
  Any controversy arising out of or relating to this Agreement or the
Non-Competition Agreement shall be settled by binding arbitration in New York
City, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The award rendered in any such proceeding
shall be final and binding, and judgment upon the award may be entered in any
court having jurisdiction thereof. The costs of any such arbitration proceedings
shall be borne equally by Opnext and Executive. Neither party shall be entitled
to recover attorneys’ fee or costs expended in the course of such arbitration or
enforcement of the award rendered thereunder.  
19. Governing Law:
  All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.  
20. Notices:
  All notices in connection herewith or provided for hereunder shall be validly
given or made only if made in writing and delivered personally or mailed by
registered or certified mail, return receipt requested, postage prepaid to the
party entitled or required to receive the same, as follow:

9



--------------------------------------------------------------------------------



 



 
  If to Executive, addressed to him at his most recent address on the records of
the Company.

      If to the Company, addressed to:         Opnext, Inc.
46429 Landing Parkway
Fremont, CA 94538
Attention: General Counsel

21. Section 409A:
  To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may
not be either exempt from or compliant with Section 409A of the Code and related
Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, however, that
this Section 21 shall not create any obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action.  
 
  To the extent permitted under Section 409A of the Code, any separate payment
or benefit under this Agreement or otherwise shall not be deemed “nonqualified
deferred compensation” subject to Section 409A of the Code and the Payment Delay
pursuant to Section 12 hereof to the extent provided in the exceptions in
Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.  
 
  To the extent that any payments or reimbursements provided to Executive under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or
reimbursed to Executive reasonably promptly, but not later than December 31 of
the year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and

10



--------------------------------------------------------------------------------



 



 
  Executive’s right to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit.

[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO AGREEMENT
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

            OPNEXT, INC.
      By:           Name:           Title:           AGREED TO AND ACCEPTED:
            Gilles Bouchard             

12



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE OF CLAIMS
     For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Opnext, Inc. and each of its partners,
associates, affiliates, subsidiaries, successors, heirs, assigns, agents,
directors, officers, employees, shareholders, representatives, lawyers,
accountants, insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination from employment of the undersigned by the
Releasees, or any of them; any Claim for benefits under any stock option or
other equity-based incentive plan of the Releasees (or any related agreement to
which any Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
the Releasees’ right to terminate the employment of the undersigned; and any
alleged violation of any federal, state or local statute or ordinance including,
without limitation, Title VII of the Civil Rights Act of 1964, the Age
Discrimination In Employment Act, the Americans With Disabilities Act, and the
California Fair Employment and Housing Act. Notwithstanding the foregoing, this
Release shall not operate to release any Claims which the undersigned may have
to payments or benefits under Section 12 or 14 of that certain Amended and
Restated Employment Agreement, dated as of May 15, 2009, by and between Opnext,
Inc. and the undersigned.
     THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND
IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
     “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
     THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES
ANY RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT.
     IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

A-1



--------------------------------------------------------------------------------



 



     (1) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;
     (2) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;
AND
     (3) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND THIS
RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD.
     The undersigned represents and warrants that there has been no assignment
or other transfer of any interest in any Claim which he may have against the
Releasees, or any of them, and the undersigned agrees to indemnify and hold the
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by the Releasees, or any
of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.
     The undersigned agrees that if he hereafter commences any suit arising out
of, based upon, or relating to any of the Claims released hereunder or in any
manner asserts against the Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to the Releasees, and each of
them, in addition to any other damages caused to the Releasees thereby, all
attorneys’ fees incurred by the Releasees in defending or otherwise responding
to said suit or Claim.
     The undersigned further understands and agrees that neither the payment of
any sum of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees, or any
of them, who have consistently taken the position that they have no liability
whatsoever to the undersigned.
     IN WITNESS WHEREOF, the undersigned has executed this Release this ______
day of _________ 20___.
 
Gilles Bouchard

A-2